Citation Nr: 0033600	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from May 1959 to 
October 1961.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a February 1999 rating 
decision, in which the RO, following a grant of service 
connection for PTSD by Board decision in January 1999, 
awarded the veteran a 50 percent disability rating effective 
from February 1993.  The veteran filed an NOD, with respect 
to the rating award, in April 1999, and the RO issued an SOC 
that same month.  The veteran filed a substantive appeal in 
August 1999.  

The Board notes that, by letter dated December 1, 1999, the 
veteran was notified of the certification of her appeal to 
the Board.  In the same letter, she was informed that the 
time within which she could submit additional evidence with 
respect to her appeal was 90 days.  See 38 C.F.R. § 20.1304 
(2000).  In April 2000, the Board received additional 
evidence from the veteran, in the form of statements from a 
medical doctor and VA clinical psychologist, as well as a 
statement from the veteran's sister, and clinical records 
from the VA Medical Center (VAMC) in Columbia.  The veteran 
waived initial review of the evidence by the RO.  The Board, 
in its review of this evidence, is cognizant that it was 
created, and submitted, after the allowable 90-day limit for 
the submission of additional evidence.  Acknowledging this 
fact, and given that the evidence contributes favorably to 
the veteran's appeal, the Board finds that good cause has 
been shown for the delay in submission of the evidence, and 
it is accepted.  

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. In a March 2000 statement, a VAMC Columbia clinical 
psychologist reported that the veteran was disabled and 
not capable of maintaining gainful employment, given that 
no work environment would tolerate her mood swings, 
disorganization, and poor judgment.  

3. A statement from Sandra McMahon, M.D., Ph.D., of Medical 
Associates of Rock Hill, dated in April 2000, noted that 
the veteran had frequent bouts of mental instability and 
frequent medication changes to help deal with day-to-day 
existence, and that it was implausible that the veteran 
could function well enough to hold gainful employment.  

4. Applying the rating criteria in effect prior to November 
7, 1996, the Board finds the evidence is in approximate 
balance as to whether the veteran's PTSD has rendered her 
demonstrably unable to obtain or retain employment, from 
the date of her original claim for service connection.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an evaluation of 100 percent for PTSD are met, effective 
from February 26, 1993, under the schedular provisions in 
effect prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 3.400(a), (o), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.132, Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the evidence reflects that, in a January 1999 
Board decision, the veteran was service connected for PTSD.  
In a subsequent rating decision in February 1999, the RO 
awarded a 50 percent disability rating.  

In April 1999, the veteran's representative submitted an NOD, 
in which it was contended that the veteran's disability 
rendered her totally disabled.  Furthermore, it was contended 
that the veteran had been unable to work since March 1989, 
and that she had been awarded SSA benefits that same month.  
Also in April 1999, the RO received medical records from the 
VAMC in Columbia, dated from January 1999 to April 1999.  
These records noted the veteran's treatment for depression, 
and revealed that she was taking several psychotropic 
medications.  

In June 1999, the veteran was medically examined for VA 
purposes.  She reported taking Paxil and Wellbutrin, that she 
had problems with her memory, and that her mind wandered.  On 
clinical evaluation, the veteran was oriented to time, 
person, and place; she denied auditory hallucinations; and 
there was no evidence of delusions.  The examiner's diagnosis 
was Axis I: PTSD, and history of alcohol abuse; Axis II: no 
diagnosis; Axis III: See physical examination; Axis IV: None; 
Axis V: Current global assessment of function (GAF) score, 
50, with serious symptoms off and on of depression, 
difficulty concentrating, insomnia, intrusive thoughts, and 
avoidance.  The examiner noted that he considered the veteran 
to be moderately to seriously disabled due to her psychiatric 
disorder.  

In August 1999, the RO received medical records from Catawba 
Community Mental Health Center, dated from November 1995 to 
June 1999.  These records noted the veteran's treatment for 
anxiety and depression, with no report of suicidal/homicidal 
ideations.  In particular, an evaluation in January 1996 
noted a diagnosis of anxiety disorder, not otherwise 
specified; and a dysthymic disorder; with a GAF score of 60.   

In April 2000, the veteran submitted to the Board a statement 
from Dr. McMahon, dated that same month.  Dr. McMahon noted 
that the veteran had frequent bouts of mental instability and 
frequent medication changes to help deal with day-to-day 
existence, and that it was implausible that the veteran could 
function well enough to hold gainful employment.  Dr. McMahon 
also noted that the veteran's record of medical attention 
required to maintain her mental stability was adequate 
documentation to demonstrate the improbability of her gainful 
employment.  

That same month, the veteran submitted to the Board a 
statement from a Columbia VAMC clinical psychologist, dated 
in March 2000.  The VA psychologist reported that she had 
been evaluating the veteran since 1998, and that the veteran 
had been diagnosed with PTSD as well as bipolar disorder.  
The diagnosis of bipolar disorder was noted to characterize 
the severity of the veteran's mood swings and thought 
disorder, even though the probable cause was PTSD.  In 
addition, the VA psychologist reported that the veteran had 
struggled to function since her discharge from service, and, 
despite best efforts, she still had significant problems.  It 
was also noted that it was more likely than not that she had 
been disabled since 1986, when she stopped being gainfully 
employed.  

The VA psychologist also indicated that, while the veteran 
could be pleasant and cooperative, she needed a lot of 
support and structure to function adequately.  The veteran 
was reported to be disabled and incapable of maintaining 
gainful employment, given that no work environment would 
tolerate her mood swings, disorganization, and poor judgment.  
These problems caused gross impairment in her ability to 
communicate, conflicted in her interpersonal relationships, 
impaired her adapting to even minor stress, and caused 
recurrent problems with depression, anger, and anxiety.  
Furthermore, the VA psychologist indicated that while the 
veteran's functioning fluctuated some, it was never in a 
range where she would be capable of maintaining employment.  


As well as the VA psychologist's statement, the Board also 
received VAMC Columbia clinical records, dated from October 
1998 to April 2000.  These records reflected the veteran's 
treatment for mood swings with possible mania and clear 
depression, memory trouble and difficulty organizing 
thoughts, as well as a low stress tolerance.  The veteran was 
noted to be taking Paxil, Clonazepam, and Risperdal.  In 
particular, a March 2000 treatment record noted a diagnosis 
of PTSD with mood swings and some disorganized psychotic 
thinking. 

In addition to the records from the VAMC Columbia, the Board 
received a statement from the veteran's sister, also dated in 
April 2000.  It was noted that over the years the veteran had 
become more irritable and nervous, less responsive, and more 
paranoid.  She was also noted to lack the ability to 
concentrate and perform the simplest of tasks.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to her claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In addition, the Veterans Benefits 
Administration has issued Fast Letter 00-87 (Nov. 17, 2000), 
and Fast Letter 00-92 (Dec. 13, 2000) providing interim 
guidance for claims processing until such time as regulations 
implementing the new statute are in place.  In the present 
case, we find that the RO's development action has generated 
sufficient evidence to satisfy the Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.



The Board notes that the veteran originally filed her claim 
in February 1993.  Following the grant of service connection 
by the Board in January 1999, and the RO's February 1999 
rating decision in which she was awarded a 50 percent 
disability rating, the veteran initiated an appeal as to the 
rating percentage awarded.

During the course of the veteran's claim for service 
connection and her appeal as to the original rating assigned, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating mental disorders, as set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
52,702 (1996).  These changes became effective on November 7, 
1996.  See 38 C.F.R. § 4.130 (2000).  The RO applied both the 
old and new criteria in evaluating the veteran's disability, 
reflected in an April 1999 SSOC, and the veteran's disability 
evaluation was continued at 50 percent.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  In reviewing this case, the Board 
must therefore evaluate the veteran's service-connected PTSD 
under both the old and current regulations to determine 
whether the veteran is entitled to an increased evaluation 
under either set of criteria.  The VA General Counsel has 
provided guidance as to how such changes in rating criteria 
should be applied:

Where VA issues an amendment to the rating 
schedule while an increased-rating claim is 
pending, and that amendment is more favorable to 
the claimant than the prior regulation, VA should 
apply the more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should apply the 
prior regulation to rate the disability for 
earlier periods.


VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. §§ 5110(g).

Prior to the regulatory changes, PTSD was rated under 38 
C.F.R. § 4.132, Diagnostic Code 9411, "Post traumatic stress 
disorder," as in effect before November 7, 1996.  Based on 
that regulatory scheme, the severity of a psychiatric 
disability was based upon evaluating how the actual 
symptomatology affected social and industrial adaptability.  
38 C.F.R. § 4.130.  Evidence of social inadaptability was 
evaluated only as it affected industrial adaptability.  38 
C.F.R. § 4.129.  Two of the most important determinants of 
disability were time lost from gainful work, and decrease in 
work efficiency.  The condition of an emotionally sick 
veteran with a good work record was not to be undervalued, 
however, nor his condition overvalued based on a poor work 
record not supported by the psychiatric disability picture.  
In evaluating disability from psychotic disorders, it was 
necessary to consider the frequency, severity, and duration 
of previous psychotic periods, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.130.

Under DC 9411, pre-November 7, 1996, a 100 percent rating was 
assigned under these criteria:  "The attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  A 70 
percent rating was assigned where the ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired, during which the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating was to be assigned where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, during 
which the reliability, flexibility, and efficiency levels 
were so reduced that there was considerable industrial 
impairment.  See 38 C.F.R. § 4.132, DC 9411 (1996).  The 
Board also notes that the criteria in 38 C.F.R. § 4.132, 
DC 9411, for a 100 percent rating are separate and 
independent bases for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet.App. 95, 97 (1994).

The intended effect of the newly effective regulatory changes 
is to update the portion of the rating schedule that 
addresses mental disorders, to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances that have occurred since the 
previous review of regulatory criteria.  When evaluating a 
mental disorder under the new regulatory scheme, the RO shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remission, and the veteran's capacity 
for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2000).

Under the current criteria, a 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  For a disability rating of 100 
percent, the veteran must show total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2000).   

A review of the evidence reflects that, upon VA examination 
in June 1999, the veteran was found to be moderately to 
seriously disabled as a result of her psychiatric illness.  
She was noted to have a GAF score of 50, which is reflective 
of serious social and occupational impairment (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, DC, American 
Psychiatric Association, 1994.  Also, a March 2000 statement 
from a VAMC Columbia clinical psychologist indicated that the 
veteran was disabled and not capable of maintaining gainful 
employment, given that no work environment would tolerate her 
mood swings, disorganization, and poor judgment.  A statement 
from Dr. McMahon of Medical Associates of Rock Hill, dated in 
April 2000, noted that the veteran had frequent bouts of 
mental instability, frequent medication changes to help deal 
with day-to-day existence, and that it was implausible that 
the veteran could function well enough to hold gainful 
employment.  

As noted above, in evaluating the veteran's disability under 
section 4.132 (old criteria), two of the most important 
determinants of disability are time lost from gainful work 
and a decrease in work efficiency.  See section 4.130.  As 
discussed above, the conditions described in the three 
sentences constituting the criteria for a 100 percent rating 
under DC 9411 are not all required to be shown, but each can 
be a separate and independent basis for granting a 100 
percent rating.  Johnson, supra.


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3.  In this 
instance, the medical evidence appears to be in relative 
equipoise in reflecting that the veteran is unemployable due 
to her service-connected disability and, hence, she is 
"[d]emonstrably unable to obtain or retain employment."  
Therefore, the Board finds a rating to 100 percent is 
warranted for the veteran's service-connected PTSD, under the 
schedular criteria in effect prior to November 7, 1996.  
38 C.F.R. § 4.132, DC 9411 (2000).  

The Board notes that, since we are holding that a 100 percent 
disability rating is assignable to the veteran's PTSD under 
the old rating criteria, consideration will not be given, at 
this time, to whether the veteran's disability would also 
warrant an increased rating to 100 percent under the new 
criteria.  In any future evaluation, however, consideration 
would only be given to the criteria in effect on and after 
November 7, 1996.  

Finally, having determined that a rating to 100 percent is 
warranted prospectively, the Board is aware that no issue as 
to the effective date for a disability rating has been 
developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, at 38 U.S.C.A. § 5110(a), 
provides that "an award . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, specifies, at subsection (a), 
"[o]n basis of facts found" and, at subsection (o), "date 
of receipt of claim or date entitlement arose, whichever is 
later."


In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We note that the 
veteran's original grant of 50 percent was made effective 
from February 26, 1993, the date her original claim was 
received by the RO.  The veteran has reported that she has 
been in receipt of Social Security disability benefits since 
March 1989 for her psychiatric disability.  During the course 
of the veteran's claim to establish service connection for 
PTSD, a statement from Dr. McMahon, dated in September 1997, 
and received by the RO in October 1997, noted that the 
veteran had been "unable to successfully hold down a job" 
since her discharge from service and her substance abuse 
problems.  A statement from the veteran's sister, received in 
October 1997, noted that the veteran had difficulty holding 
jobs following her release from service due to her 
depression, inability to function properly, and substance 
abuse.  A treatment record from the COLA Area Mental Health 
Center, also received in October 1997 and dated in July 1987, 
noted the veteran's report that she had just been fired from 
work.  In her March 2000 statement, the VA psychologist noted 
that the veteran had significant problems, and it was more 
likely than not that she had been disabled since 1986 when 
she stopped being gainfully employed.  

Based upon the evidence of record, the Board finds there is 
reasonable doubt as to whether the veteran was incapable of 
maintaining employment on the date she filed her claim in 
February 1993.  While the veteran's reported Social Security 
benefits decision is not of record, nonetheless, the 
statements and reports on file appear to indicate the 
veteran's level of disability at the time she filed her claim 
precluded her from gainful employment.  Again exercising the 
reasonable-doubt/benefit-of-the-doubt doctrine, the Board is 
of the opinion that the evidence supports a finding that the 
veteran's PTSD met the criteria for a 100 percent evaluation 
on February 26, 1993, the date of her claim, and thus a 100 
percent rating should be assigned effective from that date.  

The Board recognizes that our sua sponte assignment of an 
earlier effective date for this increased rating, pursuant to 
the Fenderson decision, is a "judgment call" based upon 
that recent Court precedent, and does not reflect error by 
the RO. 


ORDER

A 100 percent evaluation for PTSD, effective from February 
26, 1993, is granted under the schedular criteria in effect 
before November 7, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 

